NOS. 12-19-00125-CR
                                       12-19-00126-CR
                                       12-19-00127-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 ALEXANDRO CAMACHO,                                §       APPEALS FROM THE 7TH
 APPELLANT

 V.                                                §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       These appeals are being dismissed for want of jurisdiction. Alexandro Camacho, acting
pro se, filed a notice of appeal in trial court cause numbers 007-0567-06, 007-0884-11, and 007-
0568-06. Sentence was imposed on August 7, 2006, in cause number 007-0567-06 and October
25, 2011, in cause number 007-0884-11. Cause number 007-0568-06 was dismissed on August
11, 2006. Under the rules of appellate procedure, the notice of appeal must be filed within thirty
days after the sentence is imposed or within ninety days after sentence is imposed if the defendant
timely files a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion
to extend the time for filing a notice of appeal must be filed within fifteen days after the deadline
for filing the notice of appeal. TEX. R. APP. P. 26.3. In this case, Appellant filed his notice of
appeal on April 5, 2019, long after the time for filing a notice of appeal under Rule 26.2(a) or for
seeking a motion to extend under Rule 26.3.
       On April 5, this Court notified Appellant that the information received failed to show the
jurisdiction of the Court, i.e., there is no new final judgment or appealable order contained therein.
See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal would be dismissed unless
the information was amended on or before May 6 to show this Court’s jurisdiction. On May 2,
Appellant’s newly appointed counsel filed a memorandum of law regarding jurisdiction and the
timely filing of notice of appeal, in which he states that Appellant did not timely file his notice of
appeal in any of the cases. He states that “Appellant cannot establish a legal basis by which the
Court could claim jurisdiction over these matters” and expresses his belief that dismissal is
required. We agree.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). In the present case, Appellant’s appeals are
untimely. Accordingly, we dismiss Appellant’s appeals for want of jurisdiction. See TEX. R. APP.
P. 43.2(f).
Opinion delivered May 8, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)

         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00125-CR


                                    ALEXANDRO CAMACHO,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0567-06)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00126-CR


                                    ALEXANDRO CAMACHO,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0884-11)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00127-CR


                                    ALEXANDRO CAMACHO,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0568-06)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.